           Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 1 of 32



TRANSITION            CREATE_BY              CREATE ON               MODIFY_BY
Submit for Approval   HOY, JAMES F            06/15/2011 15:09:03    HOY, JAMES F
Submit for Approval   HOY, JAMES F            06/15/2011 15:09:03    HOY, JAMES F
Submit For Closure    TAYLOR, RANDALL    D    12/14/2012 17:39:13    TAYLOR, RANDALL    D
Subm it For Closure   TAYLOR, RANDALL    D    12/14/2012 17:39 :13   TAYLOR, RANDALL    D
Submit For Closure    TAYLOR, RANDALL    D    12/14/2012 17:39:13    TAYLOR, RANDALL    D
Subm it For Closure   TAYLOR, RANDALL    D    12/14/2012 17:39 :13   TAYLOR, RANDALL    D
Submit For Closure    TAYLOR, RANDALL    D    12/14/2012 17:39:13    TAYLOR, RANDALL    D
Submit For Closure    TAYLOR, RANDALL    D    12/14/2012 17:39:13    TAYLOR, RANDALL    D
Submit For Closure    TAYLOR, RANDALL    D    12/14/2012 17:39:13    TAYLOR, RANDALL    D
Submit For Closure    TAYLOR, RANDALL    D    12/14/2012 17:39:13    TAYLOR, RANDALL    D
Approve Closure       TAYLOR, RANDALL    D    12/14/2012 17:40:52    TAYLOR, RANDALL    D
Approve Closure       TAYLOR, RANDALL    D    12/14/2012 17:40:52    TAYLOR, RANDALL    D
Approve Closure       TAYLOR, RANDALL    D    12/14/2012 17:40:52    TAYLOR, RANDALL    D
Approve Closure       TAYLOR, RANDALL    D    12/14/2012 17:40:52    TAYLOR, RANDALL    D
Approve Closure       TAYLOR, RANDALL    D    12/14/2012 17:40:52    TAYLOR, RANDALL    D
Approve Closure       TAYLOR, RANDALL    D    12/14/2012 17:40:52    TAYLOR, RANDALL    D
Approve Closure       TAYLOR, RANDALL    D    12/14/2012 17:40:52    TAYLOR, RANDALL    D
Send To Archive       BANKHEAD, LYLE I        04/10/201312:17:08     BANKHEAD, LYLE I




                                              DODOIG    006805




                                                                                            USA000 12913
          Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 2 of 32



MODIFY ON               DESCRIPTION
 06/15/2011 15:09:03    No Title block information is in the Investigation Background field.
 06/15/2011 15:09:03    All subjects/victims on the file must have form 686 data.
 12/14/2012 17:39:13    Must have Court/Action Reports Attached
 12/14/2012 17:39:13    Has the Fingerprint Card FD-249 been sent to the FBI?
 12/14/2012 17:39:13    The Case must have a Disposition.
 12/14/2012 17:39 :13   Has the Disposition R-84 been sent to the FBI?
 12/14/2012 17:39:13    (Warning) Check Offender Age over 98.
 12/14/2012 17:39:13    (Warning) Check Property value over $1 Million.
 12/14/2012 17:39:13    (Warning) Must have Victim relationship to Offender for Individual Victim.
 12/14/2012 17:39:13    Some Evidence is not yet disposed, can it all be disposed?
 12/14/2012 17:40:52    Some Evidence is not yet disposed, can it all be disposed?
 12/14/2012 17:40:52    Must have Court/Action Reports Attached
 12/14/2012 17:40:52    Has the Fingerprint Card FD-249 been sent to the FBI?
 12/14/2012 17:40:52    Have Curtailed Content Report Note
 12/14/2012 17:40:52    The Case must have a Disposition.
 12/14/2012 17:40:52    Has the Disposition R-84 been sent to the FBI?
 12/14/2012 17:40:52    (Warning) Must have Victim relationship to Offender for Individual Victim.
 04/10/2013 12: 17:08   You must have sent the Harcopy Case File to the File Room




                                                  DODOIG    006806




                                                                                                     USA00012914
                         Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 3 of 32
                                        REPORT OF RESU LT OF TRIAL
                       ( This form may also be usedfor reporting the result oftrial by summary
                                                                                                                                   I   Date (YYYYMMDD)
                                                                                               court-martial)                      201211 07
   TO: (Address to immediate commander of accused)
   49 LRS/CC , 280 Delawa re A venue Buildin g 310, Hollom an AFB,


   Kelley, Devin P.
   ORGANIZATION:
   49th Logistic s Readine ss Squadro n (ACC)
                                                                   NM 88330
                        NOTIFICATION UNDER R.C.M. JJOJ(a) JS HERE BY GWEN
   NAME (Last, First, Middle lnitia{)




                                                        [g] GENER AL
                                                                                               RANK
                                                                                               AlC
                                                                                                                          ,_
                                                                                                                    IN THE CASE OF:


                                                                                                                    TYPE OF COURT
                                                                               SPECIA L                    ID                                   •
   Hollom an AFB, NM                                         JUDGE ALONE
                                                                               •
                                                                               JUDGE ALONE
                                SUMM ARY OF CHARGES, SPECIFICA TJONS, PLEAS AND FINDI
                                                                                                           I    •                          II
                                                                                                                                                     SUMMA RY

      UCMJ ARTICLE                                                                     NGS
                                                NATURE OF OFFENS E                                              PLEAS
   CHARG E:                                                                                                                                         FINDING S
                              Violatio n ofUCM J, 128                                                      GUILT Y                                  GUILT Y
   Specific ation 1:         Did, within the continental United States, on                                 GUILT Y                                  GlITLTY
                             divers occasio ns betwee n on or about 24 June
                             2011 and on or about 27 April 2012, unlawfu lly
                             strike Tessa K. Kelley on her body with his hands,
                             unlawfu lly choke the said Tessa K. Kelley on the
                             neck with his hands, unlawfu lly pull the hair of the
                             said Tessa K. Kelley with his hands, and
                             unlawfu lly kick the said Tessa K. Kelley on her
                             body with his foot.

  Specifi cation 2:          Did, within the contine ntal United States, on                               GUILT Y                                   GUILT Y
                             divers occasio ns betwee n on or about 27 April
                             2011 and on or about 16 June 2011, commit an
                             assault upon J.M.L., a child under the age of 16
                             years, by striking him on the head and body with a
                             force likely to produce death or grievou s bodily
                             harm, to wit: his hands.

  CHARGED ASA
  LESSER
  INCLUDED
  OFFENSE TO
  SPECIFICATION 2:
  Specifi cation 3:         Did, within the continental United States, on              NOT GUILT Y          WITHDRAWN AND
                            divers occasio ns betwee n on or about 27 April
                                                                                                             DISMIS SED WITH
                            2011 and on or about 16 June 2011, unlawfu lly
                                                                                                            PREJU DICE AFTER
                            strike J.M.L., a child under the age of 16 years, on
                                                                                                              ARRAI GNME NT
                            the body with his hands.
 SENTENCE                    DNA PROCE SSlNG IS REQUI RED                        CRIME OF DOME STIC VIOLE NCE
 Reducti on to the grade ofE-1, confine ment for twelve (12) months
                                                                    , and a bad conduc t discharge. PTA: The approve d sentenc e to
 confine ment will not exceed three (3) years.
 PRETRIAL CONFIN EMENT CREDIT (Including military and civilian
                                                               confinement) (in days)
 152 days (militar y)
 DATE SENTENCE ADJUDGED (Or acquittal announced)

 201211 07
 DISTRIBUTION (Prescribed by convening authority)
                                                                                                                     (CHECK ONE)
 ACC/C C/JA
 12 AF/CC /JA                                                                   ~     TRIAL COUNS EL
                                                                                                                 ID      SUMMA RY COURT OFFICE R
 49 WG/CC /JA                                                                  DETAILED BY
 49MDG /CC                                                                     OWEN W. TULLO S, Lt Col, USAF
 49FSS/ DPM                                                                    TYPED NAME AND GRADE
 49 CPTS/F MFP
 49 SFS/CC /SFOI                                                               BRETT A. JOHNS ON, Capt, USAF
 AFLOA /ADC
                                                                               STGNA~~-
 AFOSI DET 225
 CDO
AF 1359, 20001101 (EF-V l) (12 AF/JA Overprint, 30 May 06)
                                                                                                                                                Page l ofl

                                                                                                                                                          USA00 012947
                       Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 4 of 32

                                                                                                                 Date (YYYYMMDD)
                                       REPORT OF RESULT OF TRIAL
                                                   (Continuation)                                                20121107

  NAME (Last, First, Middle Initia[)                                              RANK                           SSN

  Kelley, Devin P.                                                                AlC
  ORGANIZATION:                                                         I DATE SENTENCE ADJUDGED (Or acquittal announced)
  49 LRS/CC                                                              20121107
                           SUMMARY OF CHARGES, SPECIFICATIONS, PLEAS AND FINDINGS CONTINUED
       UCMJ ARTICLE                          NATURE OF OFFENSE                                 PLEAS                        FINDINGS


  Specification 4:        Did, within the continental United States, on or about 23        NOT GUILTY               WITHDRAWN AND
                          April 2012, assault Tessa K. Kelley by pointing at her                                    DISMISSED WITH
                          with a dangerous weapon, to wit: a loaded frrearm.                                        PREJUDICE AFTER
                                                                                                                     ARRAIGNMENT
  CHARGED ASA
  LESSER
  INCLUDED
  OFFENSE TO
  SPECIFICATION
  4;

  Specification 5:        Did, within the continental United States, on or about 23        NOT GUILTY               WITHDRAWN AND
                          April 2012, assault Tessa K. Kelley by pointing at her                                    DISMISSED WITH
                          with an unloaded frrearm.                                                                 PREJUDICE AFTER
                                                                                                                     ARRAIGNMENT



  ADDITIONAL              Violation ofUCMJ, Article 128                                    NOT GUILTY               WITHDRAWN AND
  CHARGE:                                                                                                            DISMISSED WITH
                                                                                                                    PREruDICE AFTER
                                                                                                                     ARRAIGNMENT

  Specification 1:        Did, within the continental United States, between on or         NOT GUILTY               WITHDRAWN AND
                          about 1 January 2012 to on or about 30 April 2012,                                        DISMISSED WITH
                          assault Tessa K. Kelley by pointing at her with a                                         PREruDICE AFTER
                          dangerous weapon, to wit: a loaded frrearm.                                                ARRAIGNMENT
 CHARGED ASA
 LESSER
 INCLUDED
 OFFENSE TO
 SPECIFICATION
  I:
 Specification 2:         Did, within the continental United States, between on or         NOT GUILTY               WTTHDRA WN AND
                          about 1 January 2012 to on or about 30 April 2012,                                        DISMISSED WITH
                          assault Tessa K. Kelley by pointing at her with an                                        PREJUDICE AFTER
                          unloaded firearm.                                                                          ARRAIGNMENT




 Continuation of Sentence:



AF 1359, 20001101 (EF-Vl) (49 FW/JA Overprint, 4 Jun 08)                                                                Page 2 ofJ




                                                                                                                                 USA00012948
                               Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 5 of 32
                          FEDERAL BUREAU OF INVESTIGATION, UNITED STATES DEPARTMENT OF JUSTICE
                             CRIMINAL JUSTICE INFORMATION SERVICES DIVISION, CLARKSBURG, WV 26306
PRIVACY ACT OF 1174 (P.L. 03 - ~70) REQUIRES THAT FEDERAL , STATE , OR LOCAL AGENCIES I NFORM I NDIVIDUALS WHOSE SO CIAL SECURITY NUMBER I S REQUESTED WHETHER
SUCH 016CLOSuRE IS MANDATORY OR VOLUNTARY, BASIS OF AUTHOR I TY FOR SUCH SOLICITATION, ANO USES WHICH WILL BE MADE OF I T                                                    I
JUVENILE FINGERPRINT                              DATE OF ARREST                              ORI

                                                                                                                       VAOSI0300
SUBMISSION                        YES

                                          •                    MM     00



                                                             O<o cf~ \\
                                                                                 yy           CONTRIBUTOR

                                                                                              ADDRESS
                                                                                                                       USAF OSI
                                                                                                                       LANGLEY AFB, V.A
TREAT AS AOUL T                  YES

                                          •                                                   REPLY
                                                                                              DESIRED?
                                                                                                          YES   •
SEND COPY TO :                                    DATE OF OFFENSE                             PLACE OF BIRTH (STATE OR COUNTRY)                   COUNTRY OF CITIZENSH I P
(ENTER ORI)
                                                               MM     00         yy


                                                              0~ oi \\                              \'f.-..                                           \.). s. A
MISCELLANEOUS NUMBERS                             SCARS, MARKS , TATTOOS , ANO AMPUTATIONS

                                                 i., ~Y\.~   C.,o-_\~ -    ll   C, ~ \\ , ,   ~~~        ().. 0.
                                                 Q~o..V\..~ '$'v\.O\l ~e.,~ \:»..L,'v-...,- {)o\J'(.., C~fV\.V\A.._ ol..)<\-
                                                                                                                                    &      c\t:11J~S
                                                  RESI DENCE/COMPLETE ADDRESS                                            -                        CITY                       STATE

                                                                                                                                                                             it3"3.0
                                                  '.l.Co'L~ '& M.tV-..,/\f\.\~'{_                       \..oo~                                    \\c:>\\.~M.0-.I\ ~..<r ~    ~M.
OFFICIAL TAKING FINGERPRINTS                      LOCAL IDENTIFICATION/REFERENCE                                                                  PHOTO AVAILABLE?               YES   ~
(NAME OR NUMBER)



'<o~"'-~°'-\J
EMPLOYER :
                      \\o\-z_
               IF U . S . GOVERNMENT, INDICATE SPECIFIC AGENCY.                                                              OCCUPATION
                                                                                                                                                  PALM PRINTS TAKEN?             YES

                                                                                                                                                                                       •
               IF MILITARY, LIST BRANCH OF SERVICE ANO SERIAL NO .




CHARGE/CITATION                                                                                                              DISPOSITION
1.
     \/ \C} \a...\-\~I\     ~     p..,~    \ 1-ie:,.' \) c., M-.-S    A.0-sCl\,0\.\; ~ °'- e,,"aj \~ \ll\,Oe,"
                                                                                                                             1.




     ~        "'-°ue., ~ \\o
2.                                                                                                                           2.




3.                                                                                                                           3.




ADDITIONAL                                                                                                                   ADDITIONAL




ADDITIONAL INFORMATION/BASIS FOR CAUTION                                                                                     STATE BUREAU STAMP




FD-249 REV. 5·11-99       ;, U.S. G OVERNMENT PRINTING OFFICE: 2004--304-373/80038




                                                                                                                                                                                           USA00012953
                       Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 6 of 32
          LEAVE BLANK                    CRIMINAL                                               (STAPLE HERE)                                    LEAVE BLANK



                                                                                             •                      •               •
                                                               STATE USAGE

                                                               NFFSECOND


                                                               SUBMISSION              APPROXIMATE CLASS        AMPUTATION          SCAR

STATE USAGE                                                                                      LAS- NAME, FIRST NAME, MIOOLE NAME, SUFFIX




                                                               SOCIAL SECUAl""'V NO.                       LEAVE BLANK
                                                               f-


                                                               ~~y-JL(-5Yilf
              ME " 1onLf   AME. SUFFIX




FBI NO                              STATE IDENTIFICATION NO.   DATE OF BIRTH      MM       DD    YV           SEX            RACE       HEIGHT      WEIGHT     EYES   HAIR


                                                                                O'L \'L ~ \                  M                                      \7 \




                                                                                                                                                                             USA00012954
                           Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 7 of 32
                       FEDERAL BUREAU OF INVESTIGATION, UNITED STATES DEPARTMENT OF JUSTICE
                          CRIMINAL JUSTICE INFORMATION SERVICES DIVISION, CLARKSBURG, WV 26306
PRIVACY ACT OF 1174 I PL . 13 - 571) REQUIRES THAT FEDERAL , STATE , OR LOCAL AGENCIES INFORM INDIVIDUALS WHOSE SOCIAL SECUR I TY NUMBER IS REQUESTED WHETHER
SUCH DISCLOSIJRE IS MANDATORY OR VOLUNTARY, BASIS OF AUTHORITY FOR SUCH SOLICITATION , AND USES WHICH WILL BE MADE OF IT                                                  I
JUVENILE FINGERPRINT                          DATE OF ARREST                             ORI

                                                                                                                    VAOSI0300
SUBMISSION                     YES

                                      •                  O(o
                                                            MM    DD



                                                                 ()9: \\
                                                                        yy               CONTRIBUTOR

                                                                                         ADDRESS
                                                                                                                    USAf OSI
                                                                                                                    LANGLEY AFB, VA
TREAT AS ADULT                YES

                                      •                                                  REPLY
                                                                                         DESIRED?
                                                                                                      YES   •
SEND COPY TO :                                DATE OF OFFENSE                            PLACE OF BIRTH (STATE OR COUNTRY)                     COUNTRY OF CITIZENSHIP
(ENTER ORI)
                                                            MM    DD    yy


                                                           O<o    c~     \\                    \1'.                                                \) . 5 . A
MISCELLANEOUS NUMBERS                         SCARS, MARKS     TATTOOS, AND AMPUTATIONS
                                                                        (( I'.   ~   \\.. ,,   w,fu p._ fl
                                              ~'-lb°'v'c\- C.Cl\,\t -
                                                                   \oo..,_c.,'V._-             -00'1(.., t..oM.\~    0~      ~      t\c:>l,,)~S,
                                               ~\tt <i>\-\_<l\l~U
                                            £RESIDENCE/COMPLETE ADDRESS                                                                        CITY                       STATE
                                                                                                                                                                          ~t"53()
                                              '2.. Ca '1.C\. '<b MCv.. . . ' (\ f\.\ €,;i             \..cc~                                   \\~\\(:)f'I\.°'-(\ /.\~~   NM
                                                                                                                                                                                    ~
OFFICIAL TAKING FINGERPRINTS                  LOCAL IDENTIFICATION/REFERENCE                                                                   PHOTO AVAILABLE?               YES
(NAME OR NUMBER)



'{C)~o-.,~0-.,,~

EMPLOYER ·
                       \-\o\-z_..
              IF U . S . GOVERNMENT, INDICATE SPECIFIC AGENCY,                                                         OCCUPATION
                                                                                                                                               PALM PRINTS TAKEN?             YES

                                                                                                                                                                                    •
              IF MILITARY, LIST BRANCH OF SERVICE AND SERIAL NO




CHARGE/CITATION                                                                                                        DISPOSITION
                                                                                                                       1.
'. 'he \°'"-\-\(l./\ ~ /!-,,s:::..:   'L't) C":\ / iJ (., M:s ' A<i.f:,o...v\.\:-       ~ °'-- c.,'v\,\\~ \)~t,,r

     ~        1\0;,..e.- ~ \\o
2.                                                                                                                     2.




3.                                                                                                                     3.




ADDITIONAL                                                                                                             ADDITIONAL




ADDITIONAL INFORMATION/BASIS FOR CAUTION                                                                               STATE BUREAU STAMP




FD-249(REV. 5-11-99)   * U.S. GOVERNMENT PRINTING OFFICE: 2004--304-373/80038

                                                                                                                                                                                        USA00012955
                          Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 8 of 32
          LEAVE BLANK                CRIMINAL                                              (STAPLE HERE)                                    LEAVE BLANK



                                                                                       •                       •               •
                                                           STATE USAGE

                                                           NFFSECOND


                                                           SUBMISSION            APPROXIMATE CLASS         AMPUTATION          SCAR

STATE USAGE                                                                                 LAST NAME, FIRST NAME, MIDDLE NAME, SUFFIX




                                                           SOCIAL SECURITY NO.                        LEAVE BLANK
                                                           -/,
                                                            L,          ~::J-4JILJ<ow
LAST NAME ARST NAME, MIDDLE N




FBINO.                          STATE IDENTIFICATION ND.   DATE OF BIRTH    MM       DD     VY           SEX            RACE       HEIGHT      WEIGHT     EYES   HAIR


                                                                           c'l..    \1..    q\          M                                     \1 \




                                                                                                                                                                        USA00012956
                          Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 9 of 32

R-84 (Rev. 08-31-1999)                                       FINAL DISPOSITION REPORT
                                                                                                                                              Leave Blank


Note: This vital report must be prepared on each individual whose arrest fingerprints have been forwarded to the FBI
Criminal Justice Information Services Division without final disposition noted thereon. If no final disposition is available to
arresting agency, complete left side and forward the form when case referred to prosecutor and/or courts. Agency on notice as to final disposition should
complete this form and submit to: FBI, CJIS Division, Clarksburg, WV 26306.
(See instructions on reverse side)
FBI No.                                                                               Final Disposition & Date
                                                                                      (If convicted or subject pleaded guilty to lesser charge, include this
                                                                                      modification with disposition .)
Name on fingerprint Card Submitted to FBI
         Last                    First                     Middle




Date of Birth                                               Sex
Henry
Fingerprint
Classification
From FBI 1-B Response
State Bureau No. (SID)                Social Security No. (SOC)                     This Form Submitted By:
                                                                                    (Name, Title, Agency, ORI No., City & State)

Contributor of Fingerprints (Include complete name and location of agency
together with ORI number.)




                                                                                                         Signature                                     Date

                                                                                                                            Title
Arrest No. (OCA)                       Date Arrested or Received
                                                                                    •    COURT ORDERED EXPUNGEMENT:

                                                                                    Certified or Authenticated Copy of Court Order Attached .

Offenses Charged at Arrest




                                                                                                                                                               USA00012957
                          Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 10 of 32

                                                                        INSTRUCTIONS


1.   The purpose of this report is to record the initial data of an individual 's arrest and thereafter secure the final disposition of the arrest at the
     earliest possible time from either the arresting agency, the prosecutor or the court having jurisd iction. (INTERIM DISPOSITION INFORMATION,
     e.g . RELEASED ON BOND, SHOULD NOT BE SUBMITTED.) The SUBJECT'S NAME , CONTRIBUTOR AND ARREST NUMBER should be
     exactly the same as they appear on the fingerprint card IN THE FILES OF THE FBI. The FBI number should be indicated, if known . Agency
     ultimately making final disposition will complete and mail form to : FBI Cri minal Justice Information Services Division, Clarksburg, WV 26306.

2.   The arresting agency should fill in all arrest data on left side of form . If the arrest   is disposed of by the arresting agency, as where the arrestee
     is released without charge, the arresting agency should fill in this final disposition      and mail form to FBI Criminal Justice Information Services
     Division. Of course, if the final disposition is known when the arrest fingerprint card    is submitted it should be noted thereon and this form is then
     unnecessary. In the event the case goes to the prosecutor, this form should                be forwarded to the prosecutor with arrestee's case file .

3.   The prosecutor should complete the form to show final disposition at the prosecution level if the matter is not being referred for court action
     and thereafter submit form directly to FBI Criminal Justice Information Services Division . If court action required, the prosecutor should forward
     form with case file to court having jurisdiction.

4.   The court should complete this form as to final court disposition such as when arrested person is acquitted , case is dismissed, on conviction and
     when sentence imposed or sentence suspended and person placed on probation .

5.   When arrested person convicted or enters guilty to lesser or different offense that charged when originally arrested, this information should be
     clearly indicated .

6.   If subsequent action taken to seal or expunge record , attach certified or authenticated copy of court order to this form .

7.   It is vitally important for completion of subject's record in the FBI Criminal Justice Information Services Division files that Final Disposition Report
     be· submitted in every instance where fingerprints previously forwarded without final disposition noted there on .


'U.S. Government Printing Office: 2004-304-384/82402




                                                                                                                                                                USA00012958
       Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 11 of 32


     UNCLASSIFIED//FOR OFFICIAL USE ONLY

            FILE SUBJ_
                     E CT TO THE PRIVACY ACT OF 1974


        IIIIIII IIIII IIII IIII IIIIIII Ill lllll lllll lllllllll lllllllIll lllll llllll l lll lllll llll lllll lllll lllll l lllllll lllll lllll lllll lllll lllll l l llll
                                            *225 - C-128-G--32329111651413*



                                UNITED STATES
                             AIR FORCE OFFICE OF
                            SPECIAL INVESTIGATIONS
                                                                             12MS Case FILE

                                     225-C-128-G--32329111651413

LOCATION:                     DET 225 Holloman AFB, NM

DATE OPENED:                  20110615                                                                             DATE CLOSED:                                    20121214

               SEE ALSO NOS.                                          04031110691835




            I  AUTHENTICATION OF FILE BY:                                                                                                                    I   DATE:



     UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                                                                                                                                                                USA000 13393
      Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 12 of 32



                             '
AFOSIMAN 71-121, 13 JANUARY 2009


                                           Attachment 4
                                                                                        143



                  AFOSI CLOSED INVESTIGATION FILE CHECKLIST
File/Activity/Participant/Notes:                                             YES   NO         NIA
1. Is final, signed, published ROI and SCR attached to the file?
                                                                            'A
2. Are all draft ROis deleted from the file level?
3. Do file level dispositions match civilian, military judicial, NJP, no
action disposition reports?
4. Is a Coordination activity associated documenting permission was
obtained from a foreign, state, or local agency when it was necessary to
incorporate an investigative report into an AFOSI file? (paragraph
8.2.2.1.1.)
5. Are Reviewer Note(s) present documenting proper file review?
(paragraph 4.24.4.1.).
6. Is a Coordination activity associated or IDP note present
documenting AUSA declination and explanation?
7. Is an IDP note present documenting evidence retention? (Appellate
Review etc).
Closed Short (Administrative Closure):
8. Informational, Developmental, A&P, TM Files Only. Are all
record copy investigative file and AF Form 3986 documents scanned
and readable? If the investigation was Close Short (Administrative
Closure),
9. Case File Investigation Only. Is a Coordination activity associated
or IDP note present documenting Region or Program Manager
concurrence?
AFOSI Form 2:                                                              YES     NO     NIA
10. Is final, signed, published ROI present with complete IDP
including any note added after the ROI was distributed?                    )'
11. Is signed SCR Present?                                                 'j..
12. Do all undercover operations AFOSI Form 2s contain copies of the
following?
   a. Post-Operations Tradecraft Assessment Reports (POTAR).
   b. Operation plans.
                                                                                              i
   c. Documents that request assistance from internal and external Air
   Force organizations.
13. Are AF Form 3986s present and properly marked?                         't

                                 FOR OFFICIAL USE ONLY

                                           DoDOIG    000411




                                                                                              USA00013395
144
                           •
      Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 13 of 32


                                                                         •
                                                      AFOSIMAN 71-121, 13 JANUARY 2009


Does the AF Form 3986 Contain?:                                              YES   NO    NIA
14. Are all documents listed on the AF Form 3986 filed therein?
                                                                         'X
15. Are all documents inside the AF Form 3986 correctly annotated
and AF Form 3987, Investigation File Inner Envelope, used when
appropriate?                                                                 X
16. If electronic media is included in the AF Form 3986/3987 is it
properly marked?                                                             f.
17. FD-249 (Hardcopy or I2MS generated)
18. R-84
19. Investigative Plan?
                                                                         'k
20. Civilian Prosecutive Authority Declination Letter?
21. No Action Disposition Report (Action Authority)?
22. AF Form 3070 (A, B, C,) Record of Nonjudicial Punishment
Proceedings?
23. AF Form 3212, Record of Supplementary Action Under Article
15, UCMJ?
24. Plea Agreement?
25. Sentencing or Acquittal Report?
26. Article 32 Investigating Officer Appointing Letter?
27. DD Form 458, Charge Sheet?
28. AF Form 1359, Report of Results of Trial?
29. Copy of the appellate action and letter to FBI requesting a change
or correction if appellate actions changed the final disposition?
30. AFOSI Form 158 (Evidence Disposition Request)?
31. AF Form 52, Evidence Tag(s)?
32. AFOSI CLOSED INVESTIGATION FILE CHECKLIST?
                                                                         "A




                                FOR OFFICIAL USE ONLY

                                          DoDOIG   000412




                                                                                         USA00013396
                                  •                                           •
       Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 14 of 32

225-C-128-G--32329111651413


SUMMARY OF INVESTIGATION

1     This investigation was initiated on 9 Jun 11, based upon information from Child Youth and
      Family Department (CYFD) Otero County, NM, of possible child abuse involving an 11 month
      old dependent child (VICTIM) of a U.S. Air Force active duty member assigned to Holloman
      AFB, NM. On 9 Jun 11, PAMELA WONG, Social Worker, CYFD, Otero County, NM, notified
      SA JAMES HOY, AFOSI Det 225, HAFB, NM, that VICTIM was admitted to Gerald Champion
      Regional Medical Center (GCRMC), Alamogordo, NM, for vomiting possibly associated to a
      head injury. WONG advised VICTIM had injuries on his face that medical personnel suspected
      were the result of child abuse. VICTIM was admitted to GCRMC at the request of Dr. JEREMY
      S. HARWOOD, MD, 49 MDG, HAFB, NM, for the same symptoms. Dr. HARWOOD observed
      injuries on VICTIM's face that were not present when he examined VICTIM on 6 Jun 11 and
      suspected the injuries were caused by VICTIM being slapped on the left side of the face. On 9
      Jun 11, a Computerized Tomography (CT) scan ofVICTIM's head revealed VICTIM had a left
      frontal extra-axial hematoma (bleeding within the skull). According to WONG the hematoma
      was most likely caused by trauma to VICTIM's head from a strike or a significant fall. VICTIM
      was placed in foster care based on the unexplained injuries and the suspicions of child abuse by
      Dr. HARWOOD and CYFD. On 9 Jun 11, a non-custodial interview was conducted with
      SUBJECT T. KELLEY: SUBJECT T. KELLEY advised she had VICTIM with another man
      prior to her marriage with SUBJECT D. KELLEY. VICTIM was SUBJECT D. KELLEY's
      stepchild. She denied striking VICTIM or having knowledge of SUBJECT D. KELLEY striking
      VICTIM. SUBJECT T. KELLEY offered the same explanations for VICTIM's injuries as she
      provided CYFD and could not offer an explanation for VICTIM's hematoma. On 12 Jun 11,
      CRYSTAL TORRES, Registered Nurse, Providence Hospital, El Paso, TX, provided the
      following information: A bone survey conducted on IO June 11, revealed VICTIM had a right
      clavicle fracture with mild displacement. A bone survey conducted on 2 Jun 11, revealed a right
      clavicle fracture but was filed under the name "JIIIIIIM-" (Note: VICTIM's full name is
      J~      •••         L ~ and thus was not made available to all concerned parties. On 29 Apr
      12, SUBJECT T. KELLEY provided a video containing the confession of SUBJECT D.
      KELLEY to injuries on VICTIM to MSgt TRACY WOLFE, 49 LRS/CCF, HAFB, NM who in
      tum provided it to AFOSI Det 225. On 3 May 12, an interview of SUBJECT T. KELLEY
      revealed she previously suspected SUBJECT D. KELLEY of injuring VICTIM, but did not know
      for sure because she had never witnessed the abuse. SUBJECT T. KELLEY suspected SUBJECT
      D. KELLEY caused the injuries when he abused her physically, verbally and mentally. SUBJECT
      D. KELLEY verbalized threats against law enforcement stating, "If the cops show up at my door,
      I will shoot them." SUBJECT D. KELLEY also told SUBJECT T. KELLEY, "My work is so
      lucky I do not have a shotgun because I would go in there and shoot everyone." Further
      interviews of SUBJECT D. KELLEY's prior girlfriends revealed a history of emotional, verbal,
      and sexual abuse. On 17 Sep 12, a report by Maj SHELLEY MARTIN, MD, Child Abuse
      Pediatrician, Brooke Army Medical Center, Ft. Sam Houston, TX, revealed the injuries on
      VICTIM's body were consistent with the videotaped confession of SUBJECT D. KELLEY, in
      which he admitted to abusive behavior regarding VICTIM. There were no reasonable alternative
      accidental or medical explanations provided to explain VICTIM's injuries.




                                  FOR OFFICIAL USE ONLY
                                            3
                                            DoDOIG    000420




                                                                                                         USA00013404
                  Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 15 of 32

                                    AIR FORCE  FICE OF SPECIAL INVESTIGATIONS
                                         REPORT OF INVESTIGATIVE ACTIVITY
1. DATE OF INVESTIGATIVE ACTIVITY         2. PLACE                                   3. FILE NUMBER
09-Jun-2011                               49th Medical Group 1st Street              31555111641137
                                          Holloman AFB, NM 88330

4. REMARKS
Interview of: Capt JEREMY S. HARWOOD, Pediatrician

Date/Place: 09-JUN-11/49th Medical Group 1st Street Holloman AFB, NM 88330

Dr. HARWOOD related the following: He first saw VICTIM on 06 Jun 11, in the Pediatrics Clinic, 49th Medical Operations
Squadron, HAFB, NM, for vomiting. SUBJECT T. KELLEY and SUBJECT D. KELLEY related to Dr. HARWOOD that on 02
Jun 11, VICTIM was seen at the emergency room at William Beaumont Army Medical Center, El Paso, TX, for vomiting and
diarrhea. VICTIM was transported to Providence Hospital, El Paso, TX, where VICTIM was admitted for dehydration.
VICTIM was released by Providence Hospital on 04 Jun 11. SUBJECT T. KELLEY informed Dr. HARWOOD a
Computerized Tomography (CT) scan was ordered, but the scan was negative. Dr. HARWOOD related when he saw
VICTIM on 06 Jun 11, VICTIM did not have any marks on his face. On 08 Jun 11 around 1900 hours, Dr. HARWOOD was
contacted by the emergency room physician at Gerald Champion Regional Medical Center (GCRMC), Alamogordo, NM, and
responded to examine VICTIM. Dr. HARWOOD noticed bruising on the left side of VICTIM's face. According to Dr.
HARWOOD, both SUBJECT T. KELLEY and SUBJECT D. KELLEY stated the marks just "popped up." Dr. HARWOOD
opined the mark appeared to be a hand print. Dr. HARWOOD noticed VICTIM was clingy to SUBJECT T. KELLEY. Dr.
HARWOOD ordered a full skeletal review of VICTIM and a CT scan of the head, which at the time of this interview were
awaiting to be read by a radiologist. On 09 Jun 11 at 0730 hours, Dr. HARWOOD saw VICTIM at GCRMC and the marks on
VICTIM'S face appeared to be fresh and a little purple. Dr. HARWOOD related VICTIM had no significant medical history
reported and VICTIM did not have medical records on file. On 9 Jun 10 at 1445 hours, Dr. HARWOOD reviewed a copy of
VICTIM's cat scan and identified fluid collection consistent with a small left frontal subdural hemorrhage on VICTIM's head.
On 12 Jun 12, an abdominal ultrasound and skeletal survey identified a right clavicle fracture in the medial 1/3 area.




5. CONDUCTED BY                                               , 6. SIGNATURE
MADISON, LENORA
  THIS DOCUMENT CONTAINS NEITHER RECOMMENDATIONS NOR CONCLUSIONS OF AFOSI. IT IS THE PROPERTY OF THE
      AFOSI AND IS LOANED TO YOUR AGENCY; THIS DOCUMENT IS NOT TO BE RELEASED OUTSIDE YOUR AGENCY
AFOSI FORM 40, 19920701                        PREVIOUS EDITION MAY BE USED.                             PAGE 1 OF 1 PAGES

                                                         DoDOIG   000427




                                                                                                                   USA00013411
                  Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 16 of 32

                                    AIR FORCE  FICE OF SPECIAL INVESTIGATIONS
                                         REPORT OF INVESTIGATIVE ACTIVITY
1. DATE OF INVESTIGATIVE ACTIVITY        2. PLACE                             3. FILE NUMBER
09-Jun-2011                              AFOSI Det 225 640 Delaware Ave       33039111611433
                                          Bid 293 Holloman AFB, NM 88330

4. REMARKS

Interview of: KELLEY, DEVIN PATRICK

Date/Place: 09-JUN-11/AFOSI Det 225 640 Delaware Ave (Bldg 293) Holloman AFB, NM 88330

Attachments
- 20110612-J      033
-20110612-J       034
-20110612-J       035
-20110612-J       036
-20110612-J       037
-20110612-J       038
- 20110612-J      039
-20110612-J       040
-20110612-J       041
-20110612-J       042
-20110612-J       043
-20110612-J       044
-20110612-J       045
- 20110612-J      046
-20110612-J       047
-20110612-J       048

On 9 Jun 11, SA VINCE BUSTILLO and SA JAMES HOY interviewed SUBJECT. Subsequent to Article 31 rights
advisement, SUBJECT D. KELLEY waived his rights and provided the following information: SUBJECT D. KELLEY denied
striking VICTIM or having knowledge of SUBJECT T. KELLEY striking VICTIM. SUBJECT D. KELLEY stated I know she
(SUBJECT T. KELLEY) didn't hit him she loves him too much." SUBJECT D. KELLEY had never observed SUBJECT T.
KELLEY hit VICTIM and SUBJECT T. KELLEY never said anything or gave any indications that she could have hit VICTIM.
SUBJECT D. KELLEY did not spend very much time with VICTIM. Only SUBJECT D. KELLEY and SUBJECT T. KELLEY
had direct access to VICTIM. SUBJECT D. KELLEY's mother, REBECCA ANNE KELLEY,
                    was with VICTIM at GCRMC. SUBJECT D. KELLEY denied his mother caused the injury to VICTIM and
stated: "My Mom has never even been on base." SUBJECT D. KELLEY claimed he did not know how VICTIM sustained the
injury to his head. SUBJECT T. KELLEY first observed the injuries to VICTIM's face on 8 Jun 11, while driving with
SUBJECT D. KELLEY to GCRMC. SUBJECT D. KELLEY suggested VICTIM received the injury from falling on the floor
while crawling or playing in his crib. SUBJECT D. KELLEY claimed VICTIM was shy of anyone accept SUBJECT T. KELLEY,
but was ok with SUBJECT D. KELLEY as long as SUBJECT T. KELLEY was nearby.




5. CONDUCTED BY                                             6. SIGNATURE
BUSTILLO, VINCE
  THIS DOCUMENT CONTAINS NEITHER RECOMMENDATIONS NOR CONCLUSIONS OF AFOSI. IT IS THE PROPERTY OF THE
      AFOSI AND IS LOANED TO YOUR AGENCY; THIS DOCUMENT IS NOT TO BE RELEASED OUTSIDE YOUR AGENCY
AFOSI FORM 40, 19920701                      PREVIOUS EDITION MAY BE USED.                       PAGE 1 OF 1 PAGES

                                                      DoDOIG   000434




                                                                                                          USA000 13418
Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 17 of 32




                                      11111111 IIIIIIIIIIIDJIIIIIIIIII HIIIIIIIIIIIIIIIIIII Ill IIIIIIIIIIIIHIIIIIIIRIIUIIIIIII




                                      •-~----·--•-•ii•iii
                                      - -                                                       !!!!!I!!!!!._.....,




                                                                                                                                         ID
                                                                                                                                         ~
                                                                                                                                         0
                                                                                                                                         0
                                                                                                                                         0


                                                                                                                                         ('.)
                                                                                                                                         0
                                                                                                                                         0
                                                                                                                                          0
                                                                                                                                         0




                                                                                                                                  USA00013419
Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 18 of 32




                                                                            (0

                                                                            ~
                                                                            0
                                                                            0
                                                                            0


                                                                            ('.)
                                                                            0
                                                                            0
                                                                             0
                                                                            0




                                                                     USA00013420
Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 19 of 32




                                                                             ~
                                                                             0
                                                                             8
                                                                             C)
                                                                             0
                                                                             0
                                                                             0
                                                                             0




                                                                     USA000 13421
                  Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 20 of 32

                                    AIR FORCE  FICE OF SPECIAL INVESTIGATIONS
                                         REPORT OF INVESTIGATIVE ACTIVITY
1. DATE OF INVESTIGATIVE ACTIVITY        2. PLACE                                3. FILE NUMBER
29-A r-2012                                                                      32905121202053

4. REMARKS
Interview of: Wolfe, Tracy A.

Date/Place: 29-APR-12/AFOSI Det 225 640 Delaware Ave (Bldg 293) Holloman AFB, NM 88330

On 29 Apr 12, MSgt TRACY WOLFE, 49 LRS, Holloman AFB, NM provided AFOSI Det 225 with a black external hard drive
allegedly containing a confession by SUBJECT D. KELLEY to all of VICTIM's injuries. WOLFE received the hard drive from
SUBJECT T. KELLEY on the same day.




5. CONDUCTED BY                                                6. SIGNATURE
MILLS, CLINTON
  THIS DOCUMENT CONTAINS NEITHER RECOMMENDATIONS NOR CONCLUSIONS OF AFOSI. IT IS THE PROPERTY OF THE
      AFOSI AND IS LOANED TO YOUR AGENCY; THIS DOCUMENT IS NOT TO BE RELEASED OUTSIDE YOUR AGENCY
AFOSI FORM 40, 19920701                      PREVIOUS EDITION MAY BE USED.                          PAGE 1 OF 1 PAGES

                                                      DoDOIG     000447




                                                                                                              USA000 13431
                  Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 21 of 32

                                    AIR FORCE  FICE OF SPECIAL INVESTIGATIONS
                                         REPORT OF INVESTIGATIVE ACTIVITY
1. DATE OF INVESTIGATIVE ACTIVITY         2. PLACE                                   3. FILE NUMBER
03-May-2012                                                                          33039121301251


4. REMARKS
Interview of: KELLEY, TESSA KAYLYNN

Date/Place: 03-MAY-12

Attachments
- Security Forces Report# 120120200128
- T KELLEYS Statement 1168 3 May 12

                              N HOLZ and SA LYLE BANKHEAD interviewed SUBJECT T. KELLEY at her residence, -
                                SUBJECT T. KELLEY provided the following information verbally and in a signed, sworn, written
s a emen a tac e :            JECT T. KELLEY and SUBJECT D. KELLEY were told by SUBJECT D. KELLEY's lawyer LIAM
GRIFFIN, PO Box 643, Ruidoso, NM, that VICTIM's injuries were caused at birth. SUBJECT T. KELLEY began to believe the
story and did not think SUBJECT D. KELLEY was culpable of VICTIM's injuries. SUBJECT T. KELLEY previously suspected
SUBJECT D. KELLEY of injuring VICTIM, but did not know for sure because she had never witnessed the abuse. SUBJECT
T. KELLEY began suspecting SUBJECT D. KELLEY when SUBJECT D. KELLEY began physically, verbally and mentally
abusing her. SUBJECT D. KELLEY struck, kicked, and choked SUBJECT T. KELLEY (Agent Note: For more information
please reference Security Forces Report #120120200128 (attached)). SUBJECT D. KELLEY also pulled SUBJECT T.
KELLEY's hair out on multiple occasions. SUBJECT D. KELLEY told SUBJECT T. KELLEY he would kill her if she went to
the police or if she told anyone about the abuse performed by SUBJECT D. KELLEY on SUBJECT T. KELLEY. SUBJECT
D. KELLEY verbalized threats against law enforcement stating, "If the cops show up at my door, I will shoot them." SUBJECT
D. KELLEY also told SUBJECT T. KELLEY, "My work is so lucky I do not have a shotgun because I would go in there and
shoot everyone." SUBJECT D. KELLEY would often tell SUBJECT T. KELLEY her family_did not love her. SUBJECT T.
KELLEY thought if she came forward with her suspicions about SUBJECT D. KELLEY abusing VICTIM and about her abuse
by SUBJECT D. KELLEY; SUBJECT D. KELLEY would hurt her and she would not be able to get VICTIM back from Children
Youth and Families Department (CYFD) custody. SUBJECT T. KELLEY first had her sus~s confirmed approximately
Feb 12, when SUBJECT D. KELLEY's friends RALPH MARTINEZ, · · · · · · · - a n d PRISCILLA TORRES,
                       lew from New Braunfels, TX to visit them. SUBJECT T. KELLEY, SUBJECT D. KELLEY, MARTINEZ,
and TORRES spent the night at a hotel in an El Paso, TX. SUBJECT D. KELLEY locked himself in their hotel room's
bathroom and cried. SUBJECT T. KELLEY heard SUBJECT repeating the words, "I'm so sorry J - I'm sorry I did this to
you," approximately ten times. SUBJECT T. KELLEY confronted SUBJECT D. KELLEY about his statement, but SUBJECT
D. KELLEY did not reply. SUBJECT T. KELLEY stated on one occasion while driving, SUBJECT D. KELLEY struck her in the
stomach in front of MARTINEZ and TORRES and threatened to beat her if she continued speaking. SUBJECT D. KELLEY
fully confessed to SUBJECT T. KELLEY approximately three weeks ago around 23 Apr 12, when SUBJECT T. KELLEY and
SUBJECT D. KELLEY drove to El Paso, TX, to pick up SUBJECT T. KELLEY's mother REBECCA KELLEY,
                     , SUBJECT T. KELLEY asked SUBJECT D. KELLEY to stop speeding on the way to El Paso, TX, but
SUBJECT D. KELLEY told her, "Shut the (profanity) up!" SUBJECT was pulled over and received a ticket for speeding
(record attached). SUBJECT D. KELLEY blamed the ticket on SUBJECT T. KELLEY, he pulled his gun out and placed the
muzzle against SUBJECT T. KELLEY's temple at which point he stated, "Do you want to die?" SUBJECT T. KELLEY pushed
the gun away and cried. SUBJECT D. KELLEY proceeded to put the gun in his mouth. SUBJECT D. KELLEY asked
SUBJECT T. KELLEY, "why she wanted to be with him?" SUBJECT T. KELLEY replied she wanted to believe there was
good in SUBJECT D. KELLEY. SUBJECT D. KELLEY told SUBJECT T. KELLEY she was stupid for being with him and she
should know the reason. SUBJECT D. KELLEY informed SUBJECT T. KELLEY he had slapped VICTIM on 8 Jun 11, the day
VICTIM had been taken to the hospital. SUBJECT T. KELLEY urged SUBJECT D. KELLEY to make a full confession.
SUBJECT D. KELLEY told SUBJECT T. KELLEY he had struck VICTIM multiple times. SUBJECT D. KELLEY first struck
VICTIM in March 2011, in New Braunfels, TX. SUBJECT D. KELLEY slapped VICTIM and struck him on his inner right
shoulder. SUBJECT T. KELLEY believed that was how VICTIM received the fractures on his clavicle. SUBJECT T. KELLEY
talked SUBJECT D. KELLEY into making a full confession video, which he did and provided it to SUBJECT T. KELLEY. On
29 Apr 12, SUBJECT T. KELLEY provided the video to MSgt TRACY WOLFE, 49 LRS/ First Sergeant, HAFB, NM.
5. CONDUCTED BY                                                6. SIGNATURE
HOLZ, YO NATAN
  THIS DOCUMENT CONTAINS NEITHER RECOMMENDATIONS NOR CONCLUSIONS OF AFOSI. IT IS THE PROPERTY OF THE
      AFOSI ANO IS LOANED TO YOUR AGENCY; THIS DOCUMENT IS NOT TO BE RELEASED OUTSIDE YOUR AGENCY
AFOSI FORM 40, 19920701                        PREVIOUS EDITION MAY BE USED.                             PAGE 1 OF 2 PAGES

                                                         DoDOIG   000454




                                                                                                                   USA00013438
                                                                        •                                                                       •
                      Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 22 of 32




                                    INTERVIEW RECORD                                                 I
                                                                                                     DATE                                IFILE NUMBER           I


  PRIVACY ACT NOTICE:                        WHEN FILLED IN, THIS FORM MAY CONTAIN INFORMATION THAT MUST BE PROTECTED BY THE PRIVACY ACT
                                                 OF 1974AND THEREFORE MUST BE PROTECTED IN ACCORDANCE WITH DOD DIRECTIVE 5400.11.
                                                                               I. ADMINISTRATIVE DATA
 NAME OF INTERVIEWEE {Last, First, Middle Initial)                     PRINCIPAL INTERVIEWER                                                   PLACE OF INTERVIEW

  KeH~uI Dev:"                                                           ~,e40.-\.I
                                                                                         1
                                                                                                 ~Ct(    .j)f,..-                              Det 225/Bldg #293
                                                                               o'fHER PEOPLE PRESENT
                                 NAME                                                                    STATUS                                                 TIME PRESENT

  {}/,'".Jr,   h    /vl.' If<                                           ,~11ec.,tc.. I       /Jo"'"' t                                           --p, re y,·,.,"
                                                                                                                                                f:n
                                                                                                 V




                                                                              II. CHRONOLOGICAL DATA
                             (Initial appropriate blocks)        1. Use these items only when requirad by law. 2.          Strike out words or items not applicable

 ~             1. Time interview began.           ·I   83 °t
          1
               2. At    /fllJl/   hours,      G;~b"i f\-4.r ft!•                                         read the suspect his or her rights according to (Article 31, UCMJ) (Fifth
                                                         2                                                                                                  2
               amendment to the Conslitutlon) and advised the suspect that the alleged (offense) (matter) being investigated was:
 (!,M          +-J..a ll'~ea1Rt~   11tte,   pe,,•1;iga1 ete., of c011t1 ciiHeel 8t1hsM11ect'
               tll8, ~<S5vlf                  8<, llWot-                                                                                                                             ..

 Cit]    1     3.   Atl84S        hours interviewee stated he or she understood his or her rights.

         1                                                                                   2
              4. At    18'(~ hours, interviewee stated he or she ~ (did not) desire to consult with a lawyer .                      (If lawyer was requested state in "Remarks"
 Cll"J        the specific action taken.)

         1
 CM           5. At    IB'-1.5    hours interviewee stated he or she wished (to waive the rights explained to him or her) (to remain silent).                       2




 Ctv\          6. At   ,ioi hours interviewee stated he or she               f",e11,11~11i~ (was not ~lling1 to make a written statement.
                                                                                                                                                                        "


 NIA          7. Preparation of the written statement began at                         hours and ended at                  hours.
                                                                                             2
 ~11          8. (Interviewee stated that he or she read the statement and) interviewee signed the statement at                                    hours.

 l/Y/         9. At/ 'IDZ. hours interview ended.

 CM           10. At / C, l,f hours interviewee was photographed (front and profde)(copy to be maintained in AF Form 3986). (Mill il!nrark if 11i,I ,,111,1e911,l'hecl)

 Cm           11. At    !<;.JO     hours interviewee was fingerprinted (copy to be maintained in Pr Form 3986). (Add remark if not fingerprinted)

 cm           12. At    i '1fJ     hours Interviewee departed (1,1111n 1111llj (escorted by).
                                                                                                            2
                                                                                                                    l5qf    Dukes
                                                               Ill. PERTINENT DETAILS AND SPECIFIC-REQUESTS
 (List below other pertinent details of the interview, including significant raquests made by Interviewee to see counsel, chaplain, commaf!der, doctor, etc., personal
 relief. refreshment breaks, visitors, ate.)
                                   EVENTS                                                                  TIME                                     ACTION TAKEN

   s;,,,<)fd a11J ~ec.e~v-ec:4 tbool 0- I), .'11. k.                                             l83(J                                ·f1c'-effeJ
                                                                                                                                                                               ,,




                                                                                                                                                                        ,.




AF Form 3985, 20080709

                                                                                      DoDOIG               000468




                                                                                                                                                                                    USA00013452
                                                             •                                                                   •
                 Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 23 of 32



                                                  Ill. PERTINENT DETAILS AND SPECIFIC REQUESTS (Continued)
  (Li~f below other pertinent d~(ails of the inteNiew, including significant requests made by interviewee to see counsel, chaplain, commander, doctor, etc., personal
  relief. refreshment breaks, visitors, etc.)                                                                                                               . · . ·.

                               EVENTS                                                     TIME                                       ACTION TAKEN




                                                                                                                                                                        ..




                                                               IV. SECURITY CONSIDERATIONS

 tJ/IJ     1. If the interviewee has access to sensitive Information or areas, has admitted committing a substantive offense, or there is substantial
           evidence that he or she committed a substantive offense, he or she was asked the following questions:

               (a) Has anyone asked you to obtain or furnish defense information or aid any activity whose interests are contrary to the US under threat
           of exposure, blackmail, or any form of pressure?

               (b) Has anyone enticed or attempted to entice you into participating In some activity which may have been for the purpose of
           threatening to expose you, blackmail you, or subject you to pressure to furnish defense information contrary to the interests of the US?



 N//J      2. If classified information was involved In the case, the interviewee was cautioned that he or she may not disclose classified information to a
           lawyer who does not have proper security clearance.

 REMARKS




           I CERTIFY THE ENTRIES IN THIS RECORD ARE A TRUE AND ACCURATE ACCOUNT OF THE EVENTS AS THEY OCCURRED.
 INTERVIEW RECORD COMPLETED AT                                                                                TIME
AFOSI, Det 225, Bldg 293, Holloman AFB                                                                                (<155
DATE                            ITYPE OR PRINTED NAME                                                         SlhRE_J
   '8 3un        JJ_             IN¥ Bw~e I H11,rris          5•IJ    Cvrt4 0'1./
                                                                           V      I
                                                                                      l/4r.J>Y                        _.,,,../
AF Form 3985, 20080709

                                                                          DoDOIG        000469




                                                                                                                                                                 USA00013453
                   Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 24 of 32

                                    AIR FORCE FFICE OF SPECIAL INVESTIGATIONS
                                         REPORT OF INVESTIGATIVE ACTIVITY
1. DATE OF INVESTIGATIVE ACTIVITY           2. PLACE                                     3. FILE NUMBER
18-Jun-2012                                 TELEPHONIC                                   33039121711113

4. REMARKS
Interview of:

Date/Place: 18-JUN-12/TELEPHONIC



On 18 Jun 12, SA YONATAN HOLZ spoke with                                  telephonically.           related the following
information verbally:            met SUBJECT D. KELLEY in 2005 while she was in the seventh grade in New Braunfels,
TX.             dated SUBJECT D. KELLEY for approximately eight months but terminated the relationship due to constant
verbal and sexual abuse by SUBJECT D. KELLEY.                     tried to end the relationship numerous times, but SUBJECT D.
KELLEY would state he would kill himself if she did. SUBJECT D. KELLEY told                     he would kill himself
approximately five to eight times throughout their relationship. SUBJECT D. KELLEY made her do things no seventh grader
should. SUBJECT D. KELLEY would force                    to give him oral sex by pushing her head down to his groin. SUBJECT
D. KELLEY would also force               to masturbate him. SUBJECT D. KELLEY would also touch                        genitals.
           stated all sexual contact by SUBJECT D. KELLEY was not consensual but she would do it because SUBJECT D.
KELLEY would threaten to kill himself if she did not comply. SUBJECT D. KELLEY would verbally abuse                        at least
once a week by calling her ugly and by stating her parents hated her. SUBJECT D. KELLEY never physically abused
             SUBJECT D. KELLEY last attempted to make contact with                     approximately one year ago via Facebook.
           thought SUBJECT D. KELLEY contacted her to rekindle their past relationship.                    deleted all messages
from SUBJECT D. KELLEY because she did not want to be associated with him and did not like having the messages in her
inbox as a constant reminder of him.             described SUBJECT D. KELLEY as a manipulator and control freak.
           knew of the allegations against SUBJECT D. KELLEY because SUBJECT T. KELLEY contacted her to let her
know Air Force investigators would be contacting her to get her side of the story.               was not surprised SUBJECT D.
KELLEY was in his current situation.              stated SUBJECT D. KELLEY dated a girl named                            for
approximately two years and believed she might have further information pertaining to SUBJECT D. KELLEY's abusive ways.




5. CONDUCTED BY                                                   6. SIGNATURE
HOLZ, YONATAN
  THIS DOCUMENT CONTAINS NEITHER RECOMMENDATIONS NOR CONCLUSIONS OF AFOSI. IT IS THE PROPERTY OF THE
      AFOSI AND IS LOANED TO YOUR AGENCY; THIS DOCUMENT IS NOT TO BE RELEASED OUTSIDE YOUR AGENCY
AFOSI FORM 40, 19920701                          PREVIOUS EDITION MAY BE USED.                                PAGE 1 OF 1 PAGES

                                                           DoDOIG    000471




                                                                                                                        USA00013455
                     Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 25 of 32

                                     AIR FORCE  FICE OF SPECIAL INVESTIGATIONS
                                          REPORT OF INVESTIGATIVE ACTIVITY
1. DATE OF INVESTIGATIVE ACTIVITY                                                          3. FILE NUMBER
11-Jul-2012                                                                                33039121771716


4. REMARKS
Lead Interview of:

Date/Place: 11-JUL-12/


          provided essentially the following information:            first met SUBJECT D. KELLEY in 2009 while in the ninth
grade.             dated SUBJECT D. KELLEY while she was in eighth grade for approximately 14 months.                         stated
nothing out of the ordinary went wrong while she was in a relationship with SUBJECT D. KELLEY. It was not until after they
broke up when SUBJECT D. KELLEY began to do things                     did not want to do.              recalled several situations
where SUBJECT D. KELLEY did things she did not want to do, but could not recall actual dates or times. One instance,
SUBJECT D. KELLEY was groping                     When           tried to leave the room, SUBJECT D. KELLEY restrained
                       punch SUBJECT D. KELLEY in the face approximately three times. SUBJECT D. KELLEY let go and
          left the room. A second instance, SUBJECT D. KELLEY drove                     to a secluded area and attempted to have
          show him her breast. SUBJECT D. KELLEY tried to lift                   shirt up and             stopped him and said,
"No." After SUBJECT D. KELLEY would not stop asking,                   agreed to show him. SUBJECT D. KELLEY
subsequently held               shirt up and took approximately three or four photos of                 breast using his cell phone.
Approximately in June 2012, SUBJECT T. KELLEY told                   he still possessed the photos. SUBJECT T. KELLEY did
not state where SUBJECT D. KELLEY had them. Another instance, SUBJECT D. KELLEY picked                              up from
            residence, SUBJECT D. KELLEY asked                  to masturbate him.                 said, "No" and SUBJECT D.
KELLEY was persistent on                masturbating him. When                would not give in, SUBJECT D. KELLEY pulled out
his penis and ejaculated. SUBJECT then wipe his sperm on                     stomach. Another instance, SUBJECT D. KELLEY
and             were in the back seat of his vehicle, SUBJECT D. KELLEY pulled                  to him and would not let her go.
          bit SUBJECT D. KELLEY in order to get SUBJECT D. KELLEY off of her. Additional! SUBJECT D. KELLEY told
          that he touched his sister's breast,~ K _ ,                                                  and watched L. ~
take a shower. Additionally, SUBJECT D. KELLEY stated he mas ur a e in .                       s s ampoo bottle. SUBJECT D.
KELLEY also stated he placed a camera in his parents shower and recorded them having sex.                        could not recall the
exact date but estimated it was three to four years ago.




5. CONDUCTED BY                                                     6. SIGNATURE
PETERSON,SEAN
  THIS DOCUMENT CONTAINS NEITHER RECOMMENDATIONS NOR CONCLUSIONS OF AFOSI. IT IS THE PROPERTY OF THE
      AFOSI AND IS LOANED TO YOUR AGENCY; THIS DOCUMENT IS NOT TO BE RELEASED OUTSIDE YOUR AGENCY
AFOSI FORM 40, 19920701                           PREVIOUS EDITION MAY BE USED.                                 PAGE 1 OF 1 PAGES

                                                             DoDOIG    000485




 CONFIDENTIAL                                                                                                              USA00013469
    Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 26 of 32




AFFIDAVIT FOR SEARCH AND SEIZURE                                             9JUN2011

                           HOLLOMAN AFB, NEW MEXICO

I, Vince H. Bustillo, Special Agent, United States Air Force Office of Special
Investigations, being duly sworn, depose and state:

1. I am a Special Agent of the Air Force Office of Special Investigations (AFOSI). I am
currently assigned to the AFOSI Detachment 225, Holloman AFB (HAFB), New Mexico.
I have been a Special Agent since March 1995. I received training to be a Special Agent
at United States Air Force Special Investigations Academy, Andrews Air Force Base,
MD. I submit this affidavit based upon information known to me personally from this
investigation, as well as information obtained from others who have investigated this
matter and/or have personal knowledge of the facts herein.

2. I am conducting an investigation involving an Assault on a Child Under 16, a
violation of Article 128, UCMJ. AlC DEVIN P. KELLEY (SUBJECT 1), 49 th Logistics
Readiness Squadron, NM, and his dependent spouse, TESSA K. KELLY (SUBJECT 2)
are subjects of this investigation.

3. The following sets forth the facts and circumstances upon which this request for a search
authority is based.

Background of Investigation

4. On 9 Jun 11, the Child, Youth and Family Department (CYFD), Alamogordo, NM,
telephonically contacted SA James F. Hoy, AFOSI Det 225, HAFB, NM, and advised of
a suspicious i11~stained by an eleven month old child, subsequently identified as
J • M-ialllll(VICTIM), SUBJECT 2's son from a previous relationship. SA
Vince H. Bustillo and SA James F. Hoy, AFOSI Det 225, HAFB, NM, responded to the
Emergency Room of Gerald Champion Medical Center (GCMC), Alamogordo, NM, and
made contact with CYFD. According to CYFD, VICTIM was presented at the
Emergency Room of GCMC on 8 Jun 11, and was admitted with a history of complaints
of on-going vomiting and dehydration. VICTIM was seen on two previous occasions (2
Jun 11 and 6 Jun 11) for the same complaints at William Beaumont Medical Center, Ft
Bliss, TX, and Providence Medical Center in El Paso, TX. No injuries to VICTIM's face
were detected during either of the examinations; however, during the most recent medical
exam on 8 Jun 11, the attending physician, Dr. Jeremy Harwood, 49th Medical Group,
HAFB, NM, noted suspicious injuries to VICTIMS's face which included bruising on
VICTIM's left cheek and ear. Dr. Harwood advised the bruising was not present on 6
Jun 11, when he examined VICTIM. Dr. Harwood opined the injury was consistent with
a slap. CYFD advised neither SUBJECT 1 nor SUBJECT 2 had any explanation for the
injury and allegedly noticed it for the first time when they placed the child in his car seat
before transporting him to GCMC. Dr. Harwood ordered a CT scan of the child on 9 Jun
11. The results of the CT scan showed the child sustained a subdural hematoma to the
left frontal skull. Dr. Harwood opined the injury could have been caused by a fall, or a




                                         DoDOIG   000691




                                                                                                USA00013675
    Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 27 of 32




severe blow to the child's head. According to CYFD, SUBJECT 1 did not speak during
her assessment questioning following the CT scan and SUBJECT 2 offered explanations
stating the injury may have been caused by the child laying on SUBJECT 2's necklace or
SUBJECT 2's collar bone while SUBJECT 2 was holding the child. SUBJECT 1's
mother, Rebecca Anne Kelley (R. KELLEY), was also present at GCMC, visiting the
child. R. KELLEY offered an explanation stating VICTIM liked to chew on the bed rail
of his crib and may have fallen within his crib. Having no further plausible explanation
for VICTIM's injuries, we believe it would be prudent to our investigation to examine
and document the crib and immediate surrounding areas within the VICTIM's bedroom
and attempt to determine if anything present would cause VICTIM's injuries.

5. In view of the related facts, I believe probable cause exists to conduct a search
VICTIM' s crib and immediate surrounding within VICTIM' s bedroom at -
                            for evidence of Assault (Child Abuse).




~z[il
   ~ u i r w : s A , USAF                                 15Junll
AFOSI Detachment 225

Sworn to and subscribed to me on 9 Jun 11. (This affidavit was provided to memorialize
verbal search authorization granted on 9 Jun 11, by Col ROBERT H. COLE, Military
Magistrate, 49th Mission Support Group.)


~ol,USAF
Military Magistrate, 49th Mission Support Group           15 Jun 11




                                       DoDOIG   000692




                                                                                           USA00013676
                   Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 28 of 32
       909 South Floi-ld., Ave.                                                                          1204 Mechem nrlve, Suite #1Z
        Alamogordo, NM 88310                                                                                  Ruidoso, NM 8B345
        OffiClll (575) 434-.'3622                                                                           Office: (575) 258-4946
         FAX: (575) 434-3530                                                                                 Fa.JI! (575) 258-4949
Crisis Hotline: 1-575-437-COPB (2673)                                                                      Toll Free Crisis Hotline:
               capedv.org                                                                                  1-866-350 COPE (2673)




       TO: Angie Baker                                                 De.te: Amil 26.,2011
       Children Youth and Families Department
       2220 Indian Wells Road
       Alamogordo, NM 88310

                                                              Re: CASE: Devin Kelly
                                                              Doc~t#


       __X_l. Participated in pre-sentencing screening at COPE 1 Inc. on: Amil 2. 2012
       ___2. Failed to attend his/her pre-sentencing screening on

       Our Recommendations are:

       _ _ l. Participate in the 52 week, Domestic Violence Offender Group Program.
       _ _2. Participate in brief domestic violence intervention program.
       __3. Be referred to anger management program.
       _x___4. Be referred to mental health facility for evaluation.
       _ _ 5. Be referred to substance abuse facility for evaluation.
       _ 6 . Other: To participate in a total often domestic violence sessions.

       Explanation below:

       The recommendations for this client are based on the clie,nt' s self report durin~ his intake session
       and screening: sessions. The client currently does no:t_mee.t the criteria fo.r..brief d ~
       counseling. The client is Iecommended to seek a mental health evaluation.                He pre~ents: to be well
      manne.red and coqperative during these sessi.Q.11§.,_




      Donna Lawrence~ MSW
      Domestic Violence Specialist
                      -··•   ..




            C - ~
      Stan Finnell, M.S., LPCC
      Director of Counseling Services




                                  COPE IS A UNITED WAY AGENCY AND A COMBINED FEDERAL CAMPAIGN AGENCY




     Received     05-01-2012      10:00am     From-575 434 3530                To-CYFD PSD               Paae 002
                                                            DoDOIG    000999




                                                                                                                           USA00013983
, NAME:Case 5:18-cv-00555-XR
         Devin  l:'i.E!.L..L.y
                               Document 250-17 Filed 08/21/20 Page 29 of 32

  *   * SUMMARY PARAGRAPHS EXPLAINING CLIENT'S ATTAINED SCALE SCORES**

 TRUTHFULNESS SCALE: LOW RISK RANGE                   RISK PERCENTILE:O
  This person's response pattern on the Truthfulness Scale is in the Low
  Risk (zero to 39th percentile) range. This is an accurate DVI-Short
  Form profile and .other Short Form sc?le scores ars accurate.      The
  Truthfulness Scale identifies self-protective, recalcitrant and guard-·
  ed people who minimize or even attempt to conceal problems and self-
  report information.   This parson has adequate reading skills and was
  truthful. Denial and dietortion are minimal. Thi~ individu~l rc~pondcd
  to the Short Form test in a non-defensive, cooperative and truthful
  manner.

 ALCOHOL SCALE; LOW RISK RANGE                        RlSK FERCENTILE: 0
  This person's response pattern on the Alcohol Scale is in the Low Risk
  (zero to 39th percentile) range. rew, if any,  indica~ors of alcohol
  (beer, wine or liquor) abuse are indicated. Alcohol use,  if present,
  may be historical. Alcohol abuse risk is low.   RECOMMENDATIONS: With
  regard to alcohol abuse, the least restrictive disposition consistent
  with public safety is recommended and a low-intensity probationary
  response would be appropriate. A non-drinker may score higher than
  zero, but still be in the Low Risk range due to experimentation, prior
  alcohol-related history, etc.

 CONTROL SCALE: MAXIMUM RISK RANGE                    RISK PERCENTILE: 98
  This person's scale score is in the Severe Problem (90 to 100th per-
  centile) risk range. Focal issues involve control of self and others.
  Severe problem risk scorers are often described aa domineering, bully-
  ing, dictatorial and abusive. Family members may live in terror of
  this person's temper, anger and violence.  This person's significant
  other may be held in bondage through intimidation and raw violence.
  This person's court records should be reviewed for a history or pat-
  tern of domestic violence. Coun~eling,  anger management   or paycho-
  therapy appear warranted.

DRUGS SCALE; LOW RISK RANGE                          RISK PERCENTILE:0
 This per5on's re~ponse pattern on the Drug5 Scale i5 in the Low Risk
 (zero to 39th percentile) range. Low Risk scorers reveal few, if any,
 signi~ican~ indicators of illicit drug use or abuse. Drug use may,  if
 presen~, be historical, experimental or minimal involvement. A person
 that does not use drugs may score higher than zero, but will still be
 in the Low Risk range, RECOMMENDATIONS:  This person's court-related
 records should be reviewed and if drug-related convictions are reveal-
 ed, recommendations should be upgraded accordingly. A low intensity
 probationary response is indicated.

VIOLENCE SCALE: MAXIMUM RISK AANGE                               RISK FERCENTILE:93
  This person's response pattern on the Violence Scale is in the High
  Risk (90 to 100th percentile) range. High risk scorers can be hostile,
  violent and dangerous. If this is an accurate DVI-Short Form profile,
  this individual should be considered dangerous.            If this is an inaccu-
  rate test, then either retest or interview this person carefully.
  RECOMMENDATIONS:      Review this person's court-related records for
  assaultive, violent or domestic violence convictions. Interview close-
  ly about  subat<;J.nce ( t;l.lcohol 1;1nd other drugs) 1;1buse and prior counsel-




                 1 n.      nn    ...
                 I lol •
                                   rt,
                           \oll,,IQIII   From-575 434 3530
                                                  DoDOIG     001000




                                                                              USA00013984
Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 30 of 32
                                   AlC Devin Kelley
                               Personal Information File




       TITLE OF DOCUMENT                                     DATE      PAGES
       UIF Cover Page                                       No Date    1 page
       Establishment of Security Information File          23-May-12   2 pages
       Central Registry Board Incident                     17-May-12   1 page
       Authority to Proceed with Administrative
       Discharge                                           17-Apr-12   1 page
       Request for Authority to Proceed with
       Administrative Discharge                            29-Mar-12   3 pages
       MFR for Alamogordo Municipal Court                  2-May-12    1 page
       Letter of Reprimand                                 17-Apr-12   2 pages
       Response to LOR from AlC Kelley                     19-Apr-12   1 page
       Tessa Kelley character letter for AlC Kelley        17-Apr-12   1 page
       Unfavorable Information File Action                 27-Apr-12   2 pages
       Rater Initial/Follow-Up Performance Feedback
       Notification                                        5-Apr-12    1 page
       Memorandum for Recortj from 49 LRS/LGRDDC
       (NCOIC)                                             19-Mar-12   1 page
       Letter of Reprimand from Capt Nugent .              19-Mar-12   3 pages
       Response to LOR dated 19 Mar 12                     21-Mar-12   1 page
       Letter of Reprimand from MSgt Bizzack               19-Mar-12   2 pages
       Response to LOR dated 19 Mar 12                     21-Mar-12   2 pages
       Letter of Reprimand from Lt Col Marconi             20-Mar-12   2pages
       Response to LOR dated 20 Mar 12                     27-Mar-12   1 page
       Unfavorable Information File Action                 27-Mar-12   2 pages
       Individual Incident Reference Record/ Drivers
       Record/Incident Complaint Report w/ ROI
       attachment                                          6-Mar-12    6 pages
       Receipt for Inmate or Detained Person               17-Feb-12   1 page
       AF Form 1168 Tessa Kelley                           17-Feb-12   3 pages
       Email photo from SSgt Sablan/ Left arm photo        17-Feb-12   1 page
       Email photo from SSgt Sablan/ eyelid photo          17-Feb-12   1 page
       Photo ofTessa Kelley with baby                       No Date    1 page

       Photo ofTessa Kelley with baby frontal picture       No Date    1 page
       Facebook page of Devin Kelley                        No Date    1 page
       Notice of Representation to LRS from AlC Kelley     21-Feb-12   1 page
       No Contact Order                                    17-Feb-12   2 pages




                                    DODOIG    002938




                                                                                 USA00014693
   Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 31 of 32
                                (




                                      DEP/!,RTflfff3NT OF THE AIR f ORCE
                                              Hl:iAOOOARTeRS- ;,srn WING. (ACC)
                                            HOUOW\U f..!R FORC:c BASF., NEW 1/il:XJCO




                                                                                                                                             10 Jun 2012
        MEMORANDUM FOR 49 WG/JA
                                    49WG/CC
                                    rnTURN

        FROM: 49 OG/CD {1.1CRO)
              700 Delaware Ave.
              Holloma.'1 AFB.NM 88330

        SUBJECT: Probable Cause Determination-AlCDeviq P. Kelley, 49 LRS

        i.In i:iccordance ,~>ith RCM 305(i)(l ), I, being a neutral and detached officer acting .witl1in 48
    . hours of h~position of confinement under military contrn!, find adequate probable C¥tU~e that the
      following offenses tdaNe by COUlt-mmilal were cp.nm1itted and that A lCDevln P. Kelley
     .oornmitted tbeni:

                 A1iicle                    Date of Offense               Descriotion of Offense

                 .a,   ·86                   8 Jun 12                     Absen~ Vfithout leave·

                 6.12s.                     9 Jun 11 ·
                                                 .   "{C.,
                                                                         Assault on a child
                                                -~-
                                            .23 .. 12
                 c. 128                                                   Aggravated ass~ult, dangerous weapon

                 d. 134                     23Apr 12.                   . 'fhTeat, communicating
                                                                                                                                                                r
        2. Second, I have reasonable grounds to believe continued pretriai confine1nent necessary                            j;
        because it i~ foreseeable that1he co.ofinee will not appear at tria! and/or ;will engage in serious
        critninal misconduct. Finally,.I have reasonable grounds to believe less severe fonns of restraint                                                                           )

        rue ii:i.adequate. My decision fa based on the followjng reasons:

             a.. The evidence shows a serious escalation ofbebavfor.involving firearms and threats aft~r
                 the physical abuse of a child. Particularly alarming is his decision to ti.y to obtain another
                 firearm· while undergoing inpatient mental health care, conducting research on liody ·        ·
                 annor~ and Uien escaping from the facility late at night without authorization.
,,. ,            Additionally, his leaving {or San Antoruo, TX after turning inltls confession and his later
                 escape from the co11trolkd environment dem,onstrate that the meinber is a flight risk.
                 Taken together~ these facts establish it is likely confinee will continue to engage in
                 serious c;i.minal misconduct ar:id/or will uot sbow up for trial. .• ·
                                        .                                               :~.   .
             · b. Lesser forms of restraint are inadequate to mitigate the flight risk he poses nor WOJ.lld
                  they prevent him from carrying out the threats tl1at he has made against others, especially
                  given the forethought and planning that he showed by attempting to purchase another
                  firearm' and his escape from the mental health facility.


                                             Glcblll Pawvr for .4.uwrica.                         -·.. ••.•· -~_:~--··,                 lI
                                                                                                              . · - ..· .:. · . _:,_ _ ~-14,
                                                                                                  .,.1 .... ,-, .... ~ ........... ~   ,., ......... .

                                                                                                     .'       ~       . . . -·                           ~-.!..._._---~-·-


                                                                                                                                                               (.,..(/!;
                                                                                                      PAG\:_~                                f           _Or_ _f'AGES



                                                                                                                                                                           USA000 17621
     Case 5:18-cv-00555-XR Document 250-17 Filed 08/21/20 Page 32 of 32

_y




                                                           /;
                                                                          ;·
                                                                           I
                                                                               ..

                                                 RY ryC. S.HERWOOD,Lt Col, USAF
                                                 Pretrial Confinement Review Officer .
          .Attachment:
          49 LRS/CC Memo, dtd S Jun 12 w/atchs




                                                                                         USA00017622
